Title: The Commissioners to Jonathan Williams, 25 May 1778
From: First Joint Commission at Paris,Adams, John
To: Williams, Jonathan


     
     Passy, 25 May 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:114–115. Replying to Williams’ letters of 11 and 18 May (both above), this letter, drafted by Adams, advised Williams that he had no power to act at Brest in regard either to prizes or to American commerce. J. D. Schweighauser was the American agent in that port, having received his powers from the congress through his appointment by William Lee. The Commissioners, therefore, revoked Williams’ powers in order to save money and prevent confusion and delay. He was immediately to deliver all stores and merchandise in his possession to Schweighauser and send his accounts to the Commissioners.
    